*71Concurring and Dissenting Opinion by
Judge Manderino :
I concur with that portion of the majority opinion which holds that there was insufficient proof to substantiate the claim for business dislocation damages under Section 609 of the Eminent Domain Code. I dissent, however, because the $25,000 limitation contained in Section 610 of the Eminent Domain Code is invalid and serves to deprive the condemnee of the just compensation which is constitutionally required. On this point I concur in Judge Kramer’s dissenting opinion.